         Case 1:17-cv-03418-VEC Document 98 Filed 12/04/18 Page 1 of 1
                                                                                             Jennifer Redmond, Esq.
                                                                                   Direct Dial: 212.799.8989 (ext. 10)
                                                                                           jredmond@redmondpllc.com



                                                                           December 4, 2018

VIA ELECTRONIC CASE FILING
Honorable Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

RE:    Worldwide Fun Ltd., et al. v. Sanuk Enterprises, Inc. et al,
       1:17-CV-03418 (VEC)

Dear Judge Caproni:

       Please allow this correspondence to serve as a joint response to your Honor’s Order of
November 27, 2018, directing the parties to submit a joint letter proposing three possible dates for
a bench trial in February and March 2019. In lieu of dates for trial, we write jointly to advise the
Court that the parties are very close to a resolution of this matter. We anticipate the settlement
documents to be executed no later than this Friday, December 7, 2018. To that end, we request
until December 7th to inform the Court that the matter has been officially settled.

       Thank you.
                                                                           Respectfully submitted,



                                                                           Jennifer Redmond


TO:    Richard L. Weisz, Esq.
       Hodgson Russ LLP
       Attorneys for Defendant
       677 Broadway, Suite 301
       Albany, NY 12207




                    80 Broad Street, Suite 1202,, New York, N.Y. 10004 • P: 212.799.8989
                                            www.redmondpllc.com
